AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November I, 1987)


                  Femando Lagunas-Castaneda                                  Case Number: 3:18-mj-22294-RBB

                                                                             Keith Howard R tman
                                                                             Defendant's Attorney


REGISTRATION NO. 80144298
                                                                                                                  OCT 2 4 2018
THE DEFENDANT:                                                                                          CLERK. U.S. DISTRICT COURT
 ISi pleaded guilty to count(s) 1 of Complaint                            SOUTHERN OISTR1CT Of CALIFORNIA
                                          ~~~~~~~~~~~~~~~~~~~B~Y:::'.:~~~:::=====:::!~'·~·~TY~
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                 1


 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ISi Assessment: $10 WAIVED    ISi Fine: WAIVED
 ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, October 23, 2018
                                                                          Date of Imposition of Sentence



                                                                          Hi:lnLRit::cocK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                 3: 18-mj-22294-RBB
